Title: To George Washington from the Massachusetts Council, 16 July 1776
From: Massachusetts Council
To: Washington, George


Watertown [Mass.] 16 July 1776. Asks GW’s assistance in procuring the release of the officers and men of the Privateer Yankee Hero, “which was taken after a brave and manly resistance, by the Milford Frigate,” and of James Lovell, “who suffered a long and severe imprisonment in Boston, and was carried off in the Fleet to Hallifax where he has remain’d a close prisoner ever since.”
